*217OPINION

Per Curiam:

This appeal is not ripe for our consideration. A juvenile court referee found the appellant guilty of involuntary manslaughter and recommended that he be adjudged a delinquent child [NRS 201.090(14)] and that a dispositional hearing be held. His finding and recommendations were prematurely approved one day later by a district judge and made an order of the court. Rule XXVII(4)(5) of the Eighth Judicial District Court grants the minor five days after service of findings and recommendations of the referee within which to apply for a rehearing before the juvenile court, and the rehearing, if allowed, is de novo. The errors of law assigned on this appeal concern the referee’s handling of the trial, and an opportunity to first consider them should be addressed to the district court as the noted Rule contemplates. Unfortunately, the hasty action of the court in approving the referee’s recommendations precluded that avenue of relief.
We, therefore, remand this matter to the district court with instructions to set aside the approving order and thereafter to allow Trent the time provided by the Rule within which to apply for a rehearing.